RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4550-19

STATE OF NEW JERSEY
IN THE INTEREST OF G.U.V.,
a juvenile.
_____________________________

                Submitted May 3, 2022 – Decided August 18, 2022

                Before Judges DeAlmeida and Smith.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Family Part, Mercer County,
                Docket Nos. FJ-11-0665-19, FJ-11-0669-19, and FJ-
                11-0671-19.

                Joseph E. Krakora, Public Defender, attorney for
                appellant G.U.V. (Kevin S. Finckenauer, Assistant
                Deputy Public Defender, of counsel and on the brief).

                Angelo J. Onofri, Mercer County Prosecutor, attorney
                for respondent State of New Jersey (Matthew S. Samel,
                Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

       After a bench trial on three related juvenile complaints, the trial court

found G.U.V. delinquent with respect to two counts of third-degree arson, two
counts of fourth-degree criminal mischief, and three counts of fourth-degree

criminal trespass.

      G.U.V. appealed, arguing for the first time before us that the trial court

erred by admitting certain expert testimony, as well as by admitting other lay

testimony which G.U.V. contended violated his Sixth Amendment right to

confrontation as well as other evidential rules of exclusion. G.U.V. also alleges

on appeal that the cumulative impact of the alleged evidential errors denied him

a fair trial. Finally, G.U.V. argues error in the final disposition. We affirm on

the merits and reverse and remand for entry of an amended disposition consistent

with the principles of merger.

      In April 2019, a series of fires were set in and around Princeton University

at Jadwin Hall, in a classroom at Fine Hall, and in the bathroom of the Institute

for Advanced Studies (IAS). A police investigation into the fires determined

they were started by the juvenile, G.U.V., and juvenile co-defendant, A.M.

      Evidence at trial implicating G.U.V. came primarily from his co-

defendant, A.M.1 He testified that he had been friends with G.U.V. for years.

He described how the two juveniles meandered in and out of three campus



1
  A.M. testified pursuant to a plea agreement with the State in which he received
juvenile probation.
                                                                            A-4550-19
                                        2
buildings and what they did at each location. A.M. testified that he and G.U.V.

went to the Princeton University campus to play video games on the computers

in the campus library, which was open to the public. After playing computer

games they next went to a Jadwin Hall classroom, A-10. While in the classroom,

they smoked cigarettes and marijuana, scrawled messages on the chalkboard,

and ate chips and drank soda.2 A.M. testified that both he and G.U.V each put

out cigarettes on a computer monitor in the classroom. The juveniles eventually

left Jadwin Hall and next went to the twelfth floor of Fine Hall and into

classroom 1201 "to chill." A.M. testified that while in room 1201, he noticed a

piece of paper on fire near where G.U.V. was standing. A.M. went looking for

water to put out the fire, could not find any, and told G.U.V. that they should

leave. A.M. and G.U.V. then left the building and rode their bikes to the IAS

building to get away from the fire.

      Once they arrived at the IAS building, they found an open door and went

inside to use a bathroom. They found one and entered. A.M. stated that while


2
   A Princeton student, Alan Chung, testified at trial. He stated that he was
looking for an empty classroom to study. He walked into room A-10 and
smelled smoke. He went to the front of the classroom and saw two males eating
from a bag of chips in the right corner of the room. He gave a description of
each person he saw, and he described a distinctive backpack which one of them
was carrying. A backpack matching Chung's description was recovered from
the juveniles when they were apprehended.
                                                                         A-4550-19
                                      3
in the bathroom washing his hands, he heard a lighter "go off" and turned around

to see flames from the stall that G.U.V. occupied. After seeing the flames, A.M.

ran out of the bathroom and G.U.V. followed. A.M. testified that he asked

G.U.V. if he put out the fire, and G.U.V. said he did. The two juveniles rode

their bikes away from campus, passing Princeton Public Safety Officer Mark

Davila on their way.3

      At trial, the State produced an arson expert, Detective Anthony Sturchio

of the Mercer County Prosecutor's Office.        Without objection, Detective

Sturchio was qualified as an expert on fire origin and fire causation.         He

reviewed photos of each of the burned sites but did not visit the sites. He

testified that, in his opinion, the fires were caused by human intervention, and

he ruled out all other causes.

      The trial court made credibility findings as to A.M. and the other

witnesses who testified. In a thorough and meticulous oral opinion, the court

adjudicated G.U.V. delinquent on multiple counts of arson, criminal mischief,


3
  At trial, Officer Davila testified that while he was en route to respond to the
IAS fire alarm, two individuals on bikes passed him approximately "one to two
feet" away. The bicyclists were traveling in tandem away from the building.
Detective Basatemer of the Princeton Police Department also testified at trial.
Through him surveillance video was introduced depicting two persons
approaching the IAS building by bicycle at 12:39 a.m. The same video clip
depicts two persons on bikes riding away from the IAS building at 1:13 a.m.
                                                                           A-4550-19
                                       4
and criminal trespass. The court found G.U.V. not guilty on two counts of

second-degree aggravated arson and two counts of third-degree burglary,

reviewing the elements of each acquitted charge and stating its reasons for

concluding that the State did not meet its burden of proof.

      The court sentenced G.U.V. to the custody of the Juvenile Justice

Commission for two years. The disposition included concurrent terms of two

years for each count of third-degree aggravated arson and one year for each

fourth-degree offense. Restitution was ordered in a separate hearing.

      On appeal, G.U.V. argues the following points:

            POINT I

            THE STATE’S ARSON EXPERT IMPROPERLY
            TESTIFIED THAT IT WAS G.U.V. AND [A.M.]
            WHO COMMITTED THE FIRES WITHOUT ANY
            INDEPENDENT KNOWLEDGE FOR MAKING
            THAT ASSERTION. (NOT RAISED BELOW)

            POINT II

            DETECTIVE LANZI’S TESTIMONY THAT HE
            RECEIVED INCRIMINATING INFORMATION
            FROM A PRINCETON STUDENT WHO WAS NOT
            CALLED AS A WITNESS VIOLATED THE RULE
            AGAINST HEARSAY, CONFRONTATION RIGHTS,
            AND BRANCH/BANKSTON PRINCIPLES. (NOT
            RAISED BELOW)




                                                                        A-4550-19
                                       5
            POINT III

            THE CULMINATIVE IMPACT OF THE ERRORS AT
            TRIAL DENIED G.U.V. DUE PROCESS AND A
            FAIR TRIAL. (NOT RAISED BELOW)

            POINT IV

            WHEN RENDERING ITS VERDICT, THE TRIAL
            COURT MERGED THE CRIMINAL MISCHIEF
            CONVICTION WITH THE ARSON CONVICTION
            UNDER    COMPLAINT    FJ-11-671-19. AT
            SENTENCING, HOWEVER, THE TRIAL COURT
            SENTENCED G.U.V. TO ONE-YEAR IN A
            TRAINING SCHOOL FOR THE MERGED
            CONVICTION AND FAILED TO REFLECT THE
            MERGER IN THE FINAL DISPOSITION. (NOT
            RAISED BELOW)

      Although we may consider allegations of errors or omissions not brought

to the court's attention if they meet the plain error standard under Rule 2:10-2,

we frequently decline to consider issues not raised below nor properly presented

on appeal. See State v. Walker, 385 N.J. Super. 388, 410 (App. Div. 2006).

Recognizing that we are not bound to address arguments on appeal not raised in

the trial court, we proceed with an analysis of G.U.V.'s first three points on

appeal using the plain error standard.

      G.U.V. contends the trial court erred in admitting improper testimony

from the State's arson expert, Detective Sturchio. We disagree. At one point

during his direct examination the colloquy between the arson expert and the

                                                                           A-4550-19
                                         6
State veered into concerning territory: "[s]o based upon my review of this

incident, as well as other incidents which the defendant and co-defendant were

involved in . . . I believe this was not an accidental fire based upon the pattern

of the deliberately set fires that [G.U.V.] was involved in."

      In its oral decision, the trial court expressly identified the portion of

Detective Sturchio's testimony which it relied on to reach its delinquency

finding, noting the detective's conclusion that the fires were caused by human

intervention. The court, as the finder of fact, properly rejected the portion of

the detective's testimony which could be argued to constitute speculation about

G.U.V.'s involvement in starting the fires. The court had more than sufficient

other evidence to tie G.U.V. to the arson, which included: A.M.'s eyewitness

testimony detailing G.U.V.'s actions at each of their stops; the testimony of

Chung and Officer Davila; and the IAS surveillance video. The last two pieces

of evidence led to permissible inferences which placed the co-defendants in

Jadwin Hall at the start of this misadventure and on bicycles fleeing IAS at its

conclusion.

      "The admission or exclusion of expert testimony is committed to the

sound discretion of the trial court." Townsend v. Pierre, 221 N.J. 36, 52 (2015).

We afford deference "to a trial court's decision to admit expert testimony,


                                                                            A-4550-19
                                        7
reviewing it against an abuse of discretion standard."         Id. at 53 (quoting

Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371-72 (2011)). Had

this issue been raised below, we would have concluded that the trial court did

not abuse its discretion in admitting the arson expert's testimony. Recognizing

that the plain error standard controls this analysis, we find no unjust result.

      G.U.V. next argues that one of the State's witnesses, Detective James

Lanzi, testified that he received incriminating information from a Princeton

student, Naying Yee, who did not testify at trial. G.U.V. argues that Detective

Lanzi's testimony constituted improper hearsay and violated his Sixth

Amendment Confrontation Clause rights. See State v. Branch, 182 N.J. 338

(2005). We are not persuaded.

      Detective Lanzi testified at trial that his supervising officer ordered hi m

to interview the two Princeton students, Chung and Yee. The sole extent of his

testimony about the two interviews is contained below:

            Q. Okay. What did you [do] as a result of receiving
            that email?

            A. I reached out to both the students. I scheduled an
            interview with Allen Chung . . . and with Naying Yee
            ....

            Q. Okay. Did you have the opportunity to interview
            them?


                                                                             A-4550-19
                                         8
            A. I did.

            Q. Okay. And what happened as a result of those
            interviews?

            A. I documented my report, the conversation I had with
            them . . . and . . . what they observed the day they were
            in the building.

The State concluded its direct examination of Lanzi. Defense counsel began a

brief cross-examination, which ended abruptly after the trial court sustained an

objection to defense counsel's question about matters outside the scope of direct

examination.    After the objection was sustained, defense counsel asked a

question about Detective Lanzi's years of law enforcement experience, then

asked no further questions.

      Detective Lanzi did not testify about what if anything he learned from

Yee, nor did he repeat any statement he may have taken from Yee. We find no

hearsay in the trial record from which we could conclude that the principles set

forth in Branch were violated. Id. at 349. We certainly find no plain error.

      Given our findings as to Points I and II of G.U.V.'s appeal, we need not

address Point III.

      We pivot to G.U.V.'s appeal from his disposition. We deferentially review

a trial court's sentencing determination and do not substitute our judgment for

that of the sentencing court. State v. Rivera, 249 N.J. 285, 297 (2021). We

                                                                           A-4550-19
                                       9
affirm unless the sentencing guidelines are violated, the aggravating and

mitigating factors found are not based upon competent credible evidence in the

record, or the trial court's application of the sentencing guidelines make the

sentence so clearly unreasonable as to shock the judicial conscience. State v.

Roth, 95 N.J. 334, 364-65 (1984).

      Under juvenile complaint no. FJ-11-671-19, G.U.V. contends that his

criminal mischief adjudication should have merged with his arson adjudication,

eliminating separate sentences for the two adjudications. The record shows the

trial court properly merged the two, but then it mistakenly ordered G.U.V. to

serve one year in the custody of the Juvenile Justice Commission on the criminal

mischief adjudication. Next, the trial court incorporated the errant sentence on

the final disposition order.   We agree with G.U.V. that this aspect of the

disposition order requires correction.

      "The failure to merge convictions results in an illegal sentence for which

there is no procedural time limit for correction." State v. Romero, 191 N.J. 59,

80 (2007). Accordingly, the matter shall be remanded for the limited purpose of

modifying the final disposition order, so as to incorporate the proper merger for

juvenile complaint no. FJ-11-671-19 and vacate G.U.V.'s sentence for the lesser-

included offense of criminal mischief.


                                                                           A-4550-19
                                         10
Affirmed in part, reversed and remanded in part.




                                                   A-4550-19
                               11